PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
IBUKA et al.
Application No. 17/155,186
Filed: 22 Jan 2021
For: VEHICLE CONTROL APPARATUS, VEHICLE, VEHICLE CONTROL METHOD, AND NON-TRANSITORY COMPUTER-READABLE STORAGE MEDIUM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed February 7, 2022, in response to the decision mailed January 13, 2022, dismissing the original request to make the above-identified application special.  
  
The request and petition under 37 C.F.R. § 1.102(a) are GRANTED. 
 
 
DISCUSSION
 
A grantable request to participate in the PPH pilot program and petition to make special require:
 
1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA);  
 
2.    Applicant must:
a.    Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.    Submit a claims correspondence table in English;
 
3.    Examination on the merits of the U.S. application has not begun;
 

a.    Documentation of prior office action:
i.    a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons     for Refusal” then the Notification of Reasons for Refusal or 
iii.     if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.    An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and
 
5.    Applicant must submit: 
a.    An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application) and
b.    Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).
 
The request to participate in the PPH pilot program and petition now comply with the above requirements in light of the documents and remarks filed February 7, 2022. Accordingly, the above-identified application has been accorded “special” status.   
 
Telephone inquiries concerning this decision should be directed to Vanitha Elgart whose telephone number is (571) 272-7395.
 
All other inquiries concerning the examination or status of the application are accessible in the PAIR system at http://portal.uspto.gov/.
 
This application will be forwarded to the examiner for action on the merits commensurate with this decision once this application’s formality reviews have been completed.
 
 

/VANITHA M ELGART/Petitions Examiner, OPET